Citation Nr: 0942944	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  03-17 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for cardiovascular 
disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1966 to June 
1968.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

The Board remanded the claims for additional development in 
December 2006.  The case has now returned to the Board for 
further appellate action.

The Board's December 2006 remand referred the issue of 
entitlement to service connection for hypertension, claimed 
as secondary to service-connected diabetes mellitus, to the 
RO for adjudication.  No action has been taken on this claim 
and it is once again referred to the RO. 

The December 2006 remand also referred the issue of service 
connection for a heart condition as secondary to service-
connected diabetes mellitus for initial adjudication.  A 
separate theory of entitlement (as opposed to a separate 
diagnosis) is not a new claim, and must be addressed as part 
of the current claim.  See Bingham v. Principi, 18 Vet. App. 
470 (2004) aff'd sub nom. Bingham v. Nicholson, 421 F.3d 1346 
(Fed. Cir. 2005); Ashford v. Brown, 10 Vet. App. 120 (1997).  
Therefore, the Board will address both of the Veteran's 
contentions regarding secondary service connection for heart 
disease in this decision.

In an August 2001 statement, the Veteran contended that he 
was unable to work due to PTSD.  Where a veteran: (1) submits 
evidence of a medical disability; (2) makes a claim for the 
highest rating possible; and (3) submits evidence of 
unemployability, the requirement in 38 C.F.R. § 3.155(a) 
(2001) that an informal claim "identify the benefit sought" 
has been satisfied and VA must consider whether the veteran 
is entitled to a total rating for compensation purposes based 
on individual unemployability (TDIU).  Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001).  A claim for TDIU is 
therefore also referred to the RO for adjudication.  

The issue of entitlement to service connection for 
cardiovascular or heart disease is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence is at least in relative equipoise on the 
question of whether the Veteran experienced an in-service 
stressful event of close proximity to mortar and small arms 
fire.

2.  The Veteran has been diagnosed with PTSD that has been 
related to an in-service stressful event. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, PTSD was 
incurred in active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f). 

The medical evidence of record establishes that the Veteran 
has been diagnosed with PTSD by numerous VA health care 
providers since March 2001.   In addition, he was diagnosed 
with PTSD at a VA examination in November 2003 and at his 
most recent VA examination, conducted in May 2009.  The 
medical evidence also establishes a link between the 
Veteran's symptoms and his in-service stressors as the 
Veteran's diagnoses of PTSD were based upon his descriptions 
of traumatic experiences during his military service.  
Therefore, the issue in this case is whether the evidence 
supports a finding that the Veteran's claimed in-service 
stressors occurred.

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service will vary depending on whether or not a 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, a veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence.  No 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d),(f) (2009); Doran v. Brown, 6 
Vet. App. 283, 289 (1994).  

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, a veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies a 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993). 

In his initial statement concerning his stressor, submitted 
in August 2001, the Veteran reported two incidents.  One 
involved Vietnamese children.  The other referred to an 
incident in July or August 1967, outside Long Binh, in which 
his unit suffered some injuries and a few deaths due to 
rounds landing among them during an engagement with the 
enemy.  In his June 2002 notice of disagreement, the Veteran 
reported being shot at by Viet Cong while on guard duty.  He 
also described an incident in June or July 1967 when a U.S. 
Army howitzer round fell short of its target and hit one of 
the bunkers, killing four soldiers.  During the October 2006 
hearing, the Veteran testified that he experienced a 
combination of combat and non-combat stressors.  He testified 
that he spent eight months in Vietnam attached to the HHD 
Company 210th Combat Aviation Battalion.  While the majority 
of his company was stationed at Long Binh, the Veteran was 
several miles away helping to build a heliport.  During the 
months he spent in Vietnam, his base was hit with mortar 
attacks at night and was occasionally fired upon by enemy 
forces.  

The Veteran also testified that he could hear firefights 
between American soldiers and the enemy as close as 200 
meters from base.  A similar history was reported during his 
May 2009 VA examination when the Veteran stated that he was 
within 100 to 200 yards of firefights occurring southeast of 
Long Binh.  He also reported that he was never personally 
active in combat and never had to fire his weapon.

The phrase "engaged in combat with the enemy" requires that 
a veteran have personally taken part in a fight or encounter 
with a military foe or hostile unit or instrumentality.  
VAOPGCPREC 12-99.  In this case, the evidence does not show 
that the Veteran actually engaged the enemy in combat.  
Although he testified that his base received enemy arms fire, 
service personnel records do not establish that he received 
any awards or decorations indicative of participation in 
combat.  In addition, information received from the U.S. 
Armed Services Center for Unit Records Research (CURR) and 
U.S. Army and Joint Services Records Research Center (JSRRC) 
does not establish that the 210th Combat Aviation Battalion 
participated in enemy attacks during the time of the 
Veteran's service in Vietnam.  Although the Veteran testified 
he was not stationed at Long Binh with the majority of his 
company, he was unable to recall the location of the base to 
allow for more specific verification of his combat stressors 
from CURR or the JSRRC.  

Although the record does not establish that the Veteran 
engaged in combat with the enemy, the Veteran has also 
reported non-combat stressors such as hearing nearby 
firefights and being in close proximity to mortar fire.  The 
RO was unable to verify the casualties and fatalities that 
the Veteran reported during the earlier part of his claim.  A 
July 2009 response from the JSRRC reported that in May 1967, 
there was an incident of bursts of small arms fire heard 
approximately one mile south of the unit perimeter in Long 
Binh, followed several minutes later by tracers seen passing 
over the perimeter from a north-south line, as well as a 
separate incident of three rounds of artillery fire 
approximately two miles south of the perimeter; no rounds 
fell in the battalion area.  While the Veteran has not been 
able to specify the location of his Vietnam service, so as to 
permit verification of specific incidents that he has 
described, the July 2009 JSRRC report provides some 
corroboration that there was both small arms fire and 
artillery fire south of Long Binh, where the Veteran may have 
been.  With resolution of reasonable doubt in the Veteran's 
favor, the Board concludes that this is sufficient 
corroboration of the Veteran's testimony and statements that 
he was in close proximity to mortar and small arms fire while 
serving near Long Binh.  

The Board finds that the evidence is at least in relative 
equipoise on the question of whether the Veteran experienced 
an in-service stressful event of close proximity to mortar 
and arms fire.  Resolving reasonable doubt in the Veteran's 
favor, the Board finds that the Veteran's PTSD was incurred 
in active duty.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).  


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold 
for getting an examination under the VCAA is low.  Id at 83 
(2006).

The Veteran contends that his current heart disease is 
related to service-connected PTSD and diabetes mellitus.  He 
was initially referred for psychiatric treatment in March 
2001 by a private cardiologist who noted that the Veteran 
complained of shortness of breath when nervous.  Upon a VA 
general medical examination in May 2001, the Veteran reported 
that his cardiac symptoms had improved when he began to take 
medication to control his anxiety and nerves.  In addition, 
during a November 2001 neuropsychiatric examination at the 
Tuscaloosa VA Medical Center (VAMC), the Veteran was noted to 
have undergone treatment for anxiety-induced chest pain.  

The Board therefore finds that a VA examination is necessary 
to determine the etiology of any current heart conditions, to 
include whether they are secondary to service-connected PTSD 
or diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to ascertain the nature and 
etiology of any current heart conditions.  
The claims folder must be made available 
to and be reviewed by the examiner.  The 
examination report should reflect that 
the claims folders were reviewed.

After examining the Veteran, the examiner 
should proffer an opinion as to whether 
it is at least as likely as not (a 50 
percent or better probability) that any 
current heart conditions are the result 
of a disease or injury in service.  The 
examiner should also proffer an opinion 
as to whether it is at least as likely as 
not that any current heart conditions are 
caused by or aggravated by service-
connected PTSD or diabetes mellitus.  The 
rationale for any opinions should also be 
provided.

2.  If any benefit sought on appeal is 
not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case, 
before the case is returned to the Board, 
if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Mary Gallagher
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


